*1099This matter must be remitted to the County Court, Orange County, for a hearing and new determination of the defendant’s motion pursuant to CPL 440.10 to vacate the judgment on the ground that the defendant was deprived of the effective assistance of counsel, based on trial counsel’s alleged failure to accurately inform him of the maximum sentence he faced in the event he chose to reject a particular plea offer made by the People and was convicted after trial. In support of his claim, which is of a type properly raised within the context of a motion pursuant to CPL 440.10, the defendant submitted an affidavit alleging certain facts, which, if true, would be sufficient to prevail on that claim (see People v Mobley, 59 AD3d 741 [2009]; see generally People v Rogers, 8 AD3d 888, 890-891 [2004]). Under the circumstances of this case, a hearing was warranted (see People v Mobley, 59 AD3d at 741). Mastro, J.P, Chambers, Sgroi and Miller, JJ., concur.